DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This notice of allowance is responsive to communications filed 04/30/2021. Claims 1, 3, 7, 8, 10, 13 - 15, 17- 21, and 30 remain pending and are under consideration.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

Response to Amendment and Arguments
 The amendment filed 04/30/2021 has been entered. 
Claims 1, 3, 7, 8, 10, 13 - 15, 17- 21, and 30 remain pending in the application. Claims 22, and 24-29 have been cancelled. Claim 30 is newly added. 
Applicant’s arguments with respect to the rejection of claims 1, 3, 7, 8, 10, 13 - 15, and 17- 21  under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, 8, and 14. Therefore, the rejection has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record, Bahmani et al. (“Efficient Distributed Locality Sensitive Hashing”, Pub. 2012) teaches a layered locality sensitive hashing process. Specifically, section 1.2 describes rehashing the bucket IDs for both data and query via an additional layer of locality sensitive hashing and then using the hashed buckets as keys (see Section 3.1 for a more detailed overview of the process).

Abdelsadek (“Distributed Index For Matching Multimedia Objects”, Pub. 2014) teaches a general system for similarity searching and matching of multimedia objects that are characterized by many features and each feature is represented by a high-dimensional point (Section 3.1). The system splits the reference points into partitions. Each point is assigned to its partition (Section 3.1). In the LSH space partitioner, each partition is taken to be a group of buckets. Two points fall in the same bucket if they have the same hash code (Section 3.4.1).
The specific limitations “performing on each respective lower dimensional binary compact feature vector a further locality sensitive hashing function to generate a sub-index ID for the respective lower dimensional binary compact feature vector and assigning the sub-index ID to the respective lower dimensional binary compact feature vector; partitioning the lower dimensional binary compact feature vectors that are assigned identical sub-index IDs into respective partition groups; generating a searchable sub-index structure for each respective partition group by: generating a plurality of twisted compact feature vector sets for the partition group, each twisted compact feature vector set being generated by applying a respective bit order shuffling permutation to all of the lower dimensional binary compact feature vectors included in the partition group; generating a respective index table for each twisted compact feature vector set of the partition group by indexing each of the twisted compact feature vectors included compact feature vector set in the index table based on bit order similarities, Page 2 of 13the searchable sub-index structure for the partition group including the index tables for all of the twisted compact feature vector sets of the partition group, and storing the sub-index structures as independently searchable structures” clearly present in independent claims 1, 8 and 14 are neither taught nor suggested by the prior art as a whole, either alone or in combination. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TAMARA T KYLE/               Supervisory Patent Examiner, Art Unit 2156